

115 S211 IS: State Refugee Security Act of 2017
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 211IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Cruz (for himself and Mr. Shelby) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to permit the Governor of a State to reject the
			 resettlement of a refugee in that State unless there is adequate assurance
			 that the alien does not present a security risk, and for other purposes.
	
 1.Short titleThis Act may be cited as the State Refugee Security Act of 2017.
 2.Authority of States to reject resettlement of refugeesSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended by adding at the end the following:
			
 (g)The Office of Refugee Resettlement shall notify the State agency responsible for coordinating the placement or resettlement of an alien eligible to be admitted to the United States under this section not later than 21 days before the arrival of such alien in the State.
 (h)Notwithstanding any other provision of law, an alien eligible to be admitted to the United States under this section may not be placed or resettled in a State if the Governor of that State certifies to the Director of the Office of Refugee Resettlement that the Director has failed, in the sole determination of the Governor, to provide adequate assurance that the alien does not present a security risk to the State..